Citation Nr: 0717164	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 19, 
2003, for the award of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1978.

Historically, the RO denied the veteran's claim for 
nonservice-connected pension benefits in April 2000.  The 
veteran appealed and in May 2001, the Board remanded the 
claim for additional development.  After the RO completed the 
requested development and continued the denial of the claim 
in October 2001 and February 2002 SSOCs, the veteran withdrew 
her appeal in a January 2003 statement in support of claim 
(VA Form 21-4138).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted entitlement to a non service-connected 
pension, effective July 26, 2004.  The veteran filed a notice 
of disagreement (NOD) in August 2004.  In an October 2004 
rating decision, the RO granted an earlier effective date of 
February 19, 2003.  On the same date, the RO issued a 
statement of the case (SOC) denying an effective date prior 
to February 19, 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2004.

As final preliminary matters, the Board notes that the 
veteran has submitted multiple letters, including some 
evidence, and a request to have the American Legion 
"dismissed" as her representative.  Although these letters 
were received during or after August 2005 (beyond the ninety-
day period from the April 2005 notice of certification of the 
appeal for submitting additional evidence and a request for a 
change in representation), the Board recognizes the change in 
representation, and notes that the appellant is now preceding 
pro se.  See 38 C.F.R. § 20.1304 (2006).  

The Board also notes that, although the additional evidence 
received was submitted without a waiver of RO consideration, 
a remand or other action on this evidence is not required.  
The evidence is either duplicative of evidence previously 
submitted or not pertinent to the issue on appeal.  Further, 
in her most recent January 2007 letters to the Board received 
in March 2007, the veteran requested that the Board "decide 
my case with the information I have already sent in."  
Hence, the Board will proceed with its review of the claim on 
appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO's April 2000 denial of the veteran's claim for 
nonservice-connected pension benefits is final.  

3.  When she filed her June 25, 2003 claim, the veteran's 
nonservice-connected disabilities were right sciatica 
secondary to lumbar disc herniation, L5-S1, rated 20 percent 
disabling, hypertension, rated 10 percent disabling, and 
status post meniscectomy, right knee with mild synovitis, 
rated 10 percent disabling.

4.  The veteran was hospitalized from February 12, 2003, 
through February 15, 2003, during which time she underwent 
cardiac catherization and was diagnosed with coronary artery 
disease (CAD), which, along with her diabetes mellitus and 
residuals of a hysterectomy, rendered her totally and 
permanently disabled.


CONCLUSION OF LAW

The criteria for an effective date of February 12, 2003, but 
not earlier, for the award of nonservice-connected pension 
benefits, are met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.400(b)(1)(ii), 4.16(a), 4.17 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, in the October 2004 SOC, the RO set 
forth the provisions of 38 C.F.R. § 3.400 and explained the 
criteria governing effective dates for VA disability pension 
(i.e., nonservice-connected pension benefits).  Moreover, the 
veteran has been afforded the opportunity to present evidence 
and argument with respect to the claim for an earlier 
effective date.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, the Board is 
granting an effective date of February 12, 2003, for the 
grant of nonservice-connected pension benefits, which is the 
earliest effective date permitted by law; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).


II. Analysis

Under the applicable criteria, for claims received on or 
after October 1, 1984, the effective date for a grant of 
disability pension is the date of receipt of claim.  
38 C.F.R. § 3.400(b)(1)(ii)(A) (2006).  See also 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2006) (the effective date of an 
award of a pension "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor").  However, if, within one 
year from the date on which a veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
not the result of her own misconduct, was so incapacitating 
that it prevented her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which she became permanently and totally disabled, the 
disability pension may be effective from the date of receipt 
of claim or the date on which the veteran became permanently 
and totally disabled, whichever is to the advantage of the 
veteran.

Under the provisions of 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2006), VA disability pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2006).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2006).  A 
veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation. 38 U.S.C.A. § 1502(a)(1) (West 2002 & Supp. 
2006); 38 C.F.R. § 4.15 (2006).

Pension cases must be adjudicated applying both "objective" 
and "subjective standards."  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992).  A finding of permanent and total 
disability based solely on "objective" criteria requires 
rating each disability under the appropriate diagnostic code 
of the VA's Schedule for Rating Disabilities, to determine 
whether the veteran has a combined 100 percent schedular 
evaluation for pension purposes.  Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  Permanent and total disability 
evaluations for pension purposes will be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization. 38 C.F.R. § 3.342(b) (2006).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, even absent a combined 100 
percent schedular evaluation, by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment. 38 U.S.C.A. §§ 
1502, 1521(a) (West 2002 & Supp. 2006); 38 C.F.R. § 4.17 
(2006).  However, if there is only one such disability, it 
must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  A veteran who is considered permanently and totally 
disabled under these criteria is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2006).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in exceptional cases, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b) (2006).

In the present case, the veteran's first claim for 
nonservice-connected pension benefits was denied in April 
2000, on a schedular and extraschedular basis.  The veteran 
filed a NOD in October 2000, the RO issued a SOC in October 
2000, and the veteran filed a substantive appeal (via a VA 
Form 9 in November 2000.  In May 2001, the Board remanded the 
claim for additional development.  After completing the 
requested development, the RO continued the denial of the 
claim, as reflected in October 2001 and February 2002 SSOCs.  
In January 2003, the veteran filed a statement in support of 
claim (VA Form 21-4138) in which she indicated that she 
wanted to withdraw her claim for nonservice-connected pension 
benefits and to continue with her separate, service 
connection claims.  As the veteran's request for withdrawal 
of her appeal was in writing, included her name, the VA file 
number, and specified the issue to be withdrawn from appeal, 
it complied with the requirements for withdrawing an appeal.  
See 38 C.F.R. § 20.204(a),(b) (2006).  Thus, her withdrawal 
of the appeal is deemed a withdrawal of the NOD and 
substantive appeal as to the claim for nonservice-connected 
pension benefits.  38 C.F.R. § 20.204(c) (2006).  Given the 
withdrawal, there was no longer a valid timely appeal of the 
April 2000 denial of the claim for nonservice-connected 
pension benefits; hence, the April 2000 decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. §§  20.302(a), 20.1103 (2006).

The veteran's next claim for nonservice-connected pension 
benefits was received by the RO on June 25, 2003.  The RO 
responded in a July 2003 letter asking her to complete the 
attached forms required to process her claim, including an 
Income-Net Worth and Employment Statement (VA Form 21-527).  
In an August 2003 letter, the RO told the veteran that it had 
to deny her claim, but that if it received the requested 
information by July 16, 2004, it could continue processing 
the claim.  The veteran submitted the requested information 
on September 16, 2003.  The RO treated this as the date of a 
new claim for nonservice-connected pension benefits, and 
granted the claim in a July 2004 rating decision.  The RO 
assigned an effective date of July 26, 2004, based on the 
date that her employer, Mr. "C.H." indicated in a statement 
that he had terminated her employment due to her numerous 
doctor's appointments and hospital stays.  The veteran filed 
an August 2004 NOD, in which she stated that she wanted to 
appeal the decision "as to not paying me from the time I 
first applied for pension."  In an October 2004 rating 
decision, the RO noted that, while it had granted nonservice-
connected pension benefits from July 26, 2004 based on 
termination of employment, the income and employment 
information that the veteran subsequently submitted indicated 
that she was marginally employed and that marginal employment 
is not considered gainful employment under the applicable 
regulations.  See 38 C.F.R. § 4.16(a) (2006).  Thus, her 
employment was not a bar to a finding that she was 
permanently and totally disabled because she had a lifetime 
impairment precluding her from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a) (West 2002 & Supp. 2006); 38 C.F.R. § 4.17 (2006).  
The RO stated that the assigned earlier effective date of 
February 19, was based on the date that the veteran was first 
diagnosed with CAD.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the veteran is 
entitled to an effective date of February 12, 2003, which is 
the earliest effective date permitted by law.

Treatment records and a discharge summary from the Springs 
Memorial Hospital reflect that the veteran was hospitalized 
for chest pain on February 12, 2003.  On February 14, 2003, 
she underwent cardiac catherization and was diagnosed with 
CAD.  A February 19, 2003 VA outpatient treatment (VAOPT) 
record after her discharge from Spring Memorial Hospital 
reflects that she was diagnosed with CAD, and the RO's 
October 2004 rating decision found this "date of diagnosis" 
to be the effective date for the grant of nonservice-
connected pension benefits.  This effective date was based on 
38 C.F.R. § 3.400(b)(1)(ii)(B) (2006).  Pursuant to this 
provision, the veteran's June 2003 claim for nonservice-
connected pension, made within a year of her February 2003 
hospitalization for CAD, was considered to have prevented her 
from filing her claim for at least 30 days after she became 
permanently and totally disabled due to the CAD.  In these 
circumstances, the date of the pension award is either the 
date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  Thus, as the February 19, 2003 
date of diagnosis of CAD in the VAOPT record was earlier than 
the September 26, 2003 date of claim, the RO assigned this 
effective date as it was to the veteran's advantage.  The RO 
found that the veteran was permanently and totally disabled 
on this date because, prior to the July 2004 rating decision 
granting nonservice-connected pension benefits, the veteran's 
nonservice-connected disabilities had been right sciatica 
secondary to lumbar disc herniation, L5-S1, rated 20 percent 
disabling, hypertension, rated 10 percent disabling, and 
status post meniscectomy, right knee with mild synovitis, 
rated 10 percent disabling (as reflected at the conclusion of 
the April 2000 rating decision).  These were insufficient to 
meet the schedular requirements for a permanent and total 
disability for pension purposes absent a 100 percent rating, 
because there was no disability rated 40 percent or more.  
38 C.F.R. §§ 4.16(a), 4.17 (2006).  However, by the time the 
veteran was hospitalized and diagnosed with CAD, she had also 
been diagnosed with diabetes mellitus and residuals of a 
hysterectomy.  The 40 percent rating for diabetes, along with 
the 30 percent ratings for CAD and hysterectomy residuals, 
met the schedular requirements for establishing permanent and 
total disability pursuant to 38 C.F.R. § 4.16(a) and 4.17 
(2006).  Moreover, the RO found that the July 26, 2004 
effective date initially assigned was incorrect, because that 
was the date of termination from part-time employment, and 
part-time employment does not constitute substantially 
gainful employment prohibiting a finding of permanent and 
total disability.  See 38 C.F.R. § 4.16(a) (2006).

However, prior to the February 19, 2003 diagnosis of CAD, the 
records of Spring Memorial Hospital reflect the veteran's 
February 12, 2003 hospital admission and cardiac 
catherization and diagnosis of CAD shortly thereafter.  The 
veteran is therefore entitled to the earlier, February 12, 
2003 date of the hospital admission during she was diagnosed 
with CAD as the effective date for the award of nonservice-
connected pension benefits.  This is the earliest possible 
effective date as a matter of law, however, because this date 
is the first date of the hospitalization that allowed for an 
effective date earlier than the date of claim under the 
exception of 38 C.F.R. § 3.400(b)(1)(ii)(B) (2006).  See 
38 C.F.R. § 3.400(b)(1)(ii)(A) (effective date for award of 
pension for claims received on or after October 1, 1984 is 
the date of receipt of claim, except as provided in 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2006)).

As to the veteran's argument in her NOD and elsewhere that 
she is entitled to an effective date of the date she first 
applied for a pension, the Board cannot accept this argument 
as a matter of law.  As noted above, the veteran's withdrawal 
of her appeal from the rating decision denying that claim 
rendered that denial final.  The date of a claim that was 
previously denied as final cannot serve as the effective date 
after a new claim has been filed and granted.  See 
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006) (the effective 
date of an award of pension shall not be earlier than the 
date of receipt of application therefor, unless specifically 
provided otherwise).

The Board also notes that the date of claim should be June 
25, 2003, and not September 16, 2003.  The veteran submitted 
the requested information within the time indicated by the 
RO, and, therefore, the date of claim should be the date the 
claim was received rather than the date that the veteran 
submitted the requested information.  However, since the 
February 12, 2003 effective date is within a year of both the 
June 25, 2003 date the veteran filed her claim and the 
September 16, 2003 date that she provided the information 
requested by the RO, the above analysis is the same 
regardless of which of the two dates is considered the date 
of claim.

For these reasons, an effective date of February 12, 2003, 
but not earlier, for the award of nonservice-connected 
pension benefits is warranted.

ORDER

An effective date of February 12, 2003, for the award of 
nonservice-connected pension benefits, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


